Citation Nr: 0836933	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for onychomycosis and 
dermatophytosis of the fingernails.

4.  Entitlement to an initial compensable disability rating 
for migraine headaches.

5.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983. The veteran also has unverified periods of 
active and inactive duty for training in the Puerto Rico Army 
National Guard (PRARNG) from May 1984 to June 1992, and from 
October 1993 to May 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for left ear hearing loss, right ear 
hearing loss, degenerative joint disease of the lumbar spine, 
clinical bilateral L4, right L5, left L5-S1 lumbar 
polyradiculopathy, migraines headaches, chronic sinusitis, 
tinnitus, external hemorrhoids, onychomycosis and 
dermatophytosis of the fingernails and hypertriglyceridemia.  

In April 2005, the Board denied service connection for 
hypertriglyceridemia, and remanded the remaining issues for 
further development.  In a May 2006 rating decision, the RO 
granted service connection at noncompensable disability 
ratings for migraines and bilateral hearing loss.  The 
veteran filed a timely notice of disagreement (NOD) to the 
disability ratings assigned.  The Board notes that, in his 
NOD, he indicated that the decision regarding his initial 
disability ratings was clear and unmistakable error on the 
part of the RO.  However, because the May 2006 RO decision is 
not final, the veteran cannot, at this time, raise a claim 
based on CUE with respect to this claim.  Best v Brown, 10 
Vet. App. 322 (1997) (RO decision rendered non-final for 
insufficient notice); See also Link v. West, 12 Vet. App. 39, 
44 (1998) (holding that CUE claim does not exist, as matter 
of law, where there is no prior final RO decision).

In a May 2007 rating decision, the RO granted service 
connection for tinnitus and external hemorrhoids.  

The veteran was scheduled to attend a hearing in front of a 
Decision Review Officer at the RO in April 2004, but failed 
to attend.  A new hearing has not been scheduled.

The issues of entitlement to service connection for chronic 
sinusitis and entitlement to compensable disability ratings 
for migraine headaches and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that 
degenerative joint disease of the lumbar spine is related to 
service.

2.  There is no competent medical evidence showing that 
onychomycosis and dermatophytosis of the fingernails is 
related to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).   

2.  Onychomycosis and dermatophytosis of the fingernails was 
not incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in November 2001 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until July 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA 
treatment records and examination reports and lay statements 
have been associated with the claims file.  The appellant was 
afforded VA medical examinations in January 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection - degenerative joint disease of the lumbar 
spine

Service treatment records do not reflect any treatment for or 
a diagnosis of a lumbar spine disorder while on active duty 
from February 1980 to February 1983.  Service treatment 
records from the veteran's time in the PRARNG reflect that he 
was seen for low back pain in August 1995.  He reported that 
the pain had been present for one day and that he had no 
trauma.  There were no lesions on his back. There was mild 
tenderness on palpation on the muscle area.  Periodic Reports 
of Medical History and Examination from March 1996, April 
1998 and April 2000 do not reflect any diagnosis of a 
treatment for a back problem.  In fact, in each of these 
reports, the veteran indicated that he did not have recurrent 
back pain.  

A November 2001 VA spine examination report shows that the 
veteran reported that, during his period of service from 1980 
to 1983, he went to sick call on two occasions after lifting 
heavy ammunition boxes.  He reported that his back was 
treated with medications, and that he did not see any doctors 
after 1983 for his back condition.  The diagnosis was minimal 
to moderate degenerative joint disease by November 2001 x-
rays of the lumbar spine and clinical, bilateral L4, right 
L5, left L5-S1 lumbar polyradiculopathy.  

A January 2006 VA spine examination reflects a similar 
diagnosis as that above.  The examiner noted that service 
treatment records were silent toward a low back condition 
from February 1980 through February 1983, and that Reports of 
Medical History dated in March 1992, March 1996, April 1998 
and April 2000 show that the veteran did not complain of low 
back pain.  The examiner also noted that there was no 
evidence of treatment for a low back condition up to several 
years after active service.  The veteran was diagnosed with 
bilateral L4, right L5, left L5-S1 lumbar polyradiculopathy 
on the November 2001 spine examination several years after 
service.  There were no line of duty forms related to a low 
back injury while in active training in the PRARNG, after his 
first period of active service.  The examiner concluded that, 
in the absence of treatment in service due to a low back 
condition and treatment for a low back disorder several years 
after service, it was his opinion that the bilateral L4, 
right L5, left L5-S1 lumbar polyradiculopathy and mild to 
moderate degenerative joint disease by x-rays is less likely 
than not related to his active service from February 1980 to 
February 1983 or aggravated or caused by any disability 
related to any incident of the veteran's PRARNG service.  

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current degenerative joint disease 
of the lumbar spine and active service.  The Board notes that 
the veteran was seen for back pain while in the PRARNG in 
August 1995; however, there was no diagnosis of a back 
condition, there is no further evidence of in-service 
treatment for his back and none of his subsequent Reports of 
Medical History and Examination reflect a diagnosis of or 
treatment for back condition.  As noted above, service 
connection is warranted when there is medical evidence of a 
current disability, of incurrence or aggravation of a disease 
or injury in service and of a nexus between the in-service 
injury or disease and the current disability established by 
medical evidence.  Boyer, supra.  In this case, there is no 
nexus between any in-service injury or treatment and his 
current degenerative joint disease of the lumbar spine.  In 
fact, the January 2006 VA examiner opined that his spine 
condition was not related to service.

The Board notes that arthritis is a disorder for which 
service connection can be provided on a presumptive basis, if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 C.F.R. § 3.307, 3.309.  
However, there is no evidence that the veteran's degenerative 
joint disease of the lumbar spine manifested within a year of 
active duty.  In addition, presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Therefore, he is not entitled to the 
presumptions for chronic diseases in 38 C.F.R. § 3.309(a) 
(2005).  See 38 C.F.R. § 3.307(a)(1) (2005). 

Thus, the preponderance of the medical evidence is against 
service connection for degenerative joint disease of the 
lumbar spine.  Accordingly, the service-connection claim for 
degenerative joint disease of the lumbar spine is denied.  

Service connection - onychomycosis and dermatophytosis of the 
fingernails

The veteran contends that he has onychomycosis and 
dermatophytosis of the fingernails which began during service 
and should therefore be service-connected.

Service treatment records do not reflect any treatment for 
the veteran's fingernails.  His March 1992 enlistment 
examination for the PRARNG reflects that the veteran had mild 
tinea unguium over most fingernails that was asymptomatic.  
None of his subsequent treatment records from the PRARNG show 
any treatment for or diagnosis of a fingernail disorder.

A July 2001 VA medical record reflects that the veteran had 
tinea unguium which was not responding to clotrimazole.  He 
was prescribed Lamisil.  A November 2001 VA general medical 
examination report reflects a diagnosis of chronic 
onychomycosis and dermatophytosis in the fingernails of both 
hands.  A January 2006 VA examination report reflects the 
diagnosis of onychomycosis, status post paronychia of the 
fingernails.  An August 2006 VA medical examination report 
reflects the examiner's opinion that, after reviewing the 
claims folder and service treatment records, he could not 
find any evidence to sustain the relationship of his skin 
condition to active military service or to the veteran's 
PRARNG service without resort to mere speculation or 
conjecture.  

The Board finds that the competent medical evidence of record 
does not support service connection for onychomycosis and 
dermatophytosis of the fingernails.  While there was a 
notation of tinea unguium on the veteran's enlistment 
examination for the PRARNG in 1992, none of his other service 
treatment records reflected any problems with his 
fingernails.  The next evidence of a fingernail disorder is a 
July 2001 VA medical record which reflects that the veteran 
had tinea unguium.  The Board notes that evidence of a 
prolonged period without medical complaint can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  November 2001 and August 2006 
examination reports showed that the veteran had onychomycosis 
of his fingernails.  The 2006 VA medical examiner opined that 
he could not find any evidence to sustain the relationship of 
his skin condition to active military service or to the 
veteran's Army PRARNG service without resort to mere 
speculation or conjecture.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As such, there is simply no competent 
medical evidence which shows that the veteran's in-service 
asymptomatic mild tinea unguium, which was noted on his 1992 
PRARNG induction examination, is related to his current 
onychomycosis and dermatophytosis of the fingernails.

As such, the Board finds that the preponderance of the 
medical evidence is against service connection for 
onychomycosis and dermatophytosis of the fingernails.  
Accordingly, the service-connection claim for onychomycosis 
and dermatophytosis of the fingernails is denied.  

The veteran has asserted that these disorders began during 
service.  In terms of the these statements, the veteran, as a 
lay person, with no apparent medical expertise or training, 
is not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service-connection claims for a degenerative 
joint disease of the lumbar spine and onychomycosis and 
dermatophytosis of the fingernails are denied as the evidence 
fails to establish that these disorders are etiologically 
related to service.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for onychomycosis and dermatophytosis of 
the fingernails is denied.


REMAND

The veteran contends that his sinusitis began during service, 
and should therefore be service-connected.  In April 2005, 
the Board remanded this issue in order to provide the veteran 
with a VA examination in order to determine the nexus of his 
sinusitis.  The veteran was provided with the examination in 
January 2006. The examiner diagnosed chronic right frontal 
sinusitis and partial opacification of the right frontal 
sinus; however, the examiner did not provide an opinion as to 
whether the veteran's sinus disorder began during service.  
In August 2006, the RO returned the veteran's claims folder 
to the examiner who diagnosed the veteran with his sinus 
disorder, with a request that the examiner provide the 
necessary opinion requested by the Board.  The examiner did 
not provide a nexus opinion.  On remand, the veteran's claims 
file should be returned to the VA examiner who provided the 
January 2006 examination in order for an opinion to be 
rendered as to whether the veteran's sinus condition began to 
manifest during active duty.  The Board notes that service 
connection also may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The veteran has indicated that his initial noncompensable 
disability ratings for his migraine headaches and his 
bilateral hearing loss do not accurately reflect the severity 
of these conditions.  The veteran has indicated that he had 
been provided with hearing aids and has been placed on 
medication for his migraine headaches, indicating that he is 
receiving ongoing treatment for his service-connected 
disabilities.  The most recent treatment records in the 
claims file are from July 2002.  Upon remand, the AOJ should 
obtain any medical records for the veteran showing treatment 
for this service-connected migraine headaches and bilateral 
hearing loss.  If additional records are obtained, the 
veteran should be afforded VA examinations in order to 
determine the current nature and severity of these service-
connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
migraine headaches and bilateral hearing 
loss since July 2002.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.  

2.  The AOJ should make arrangements for 
the veteran to be afforded an 
examination, by an appropriate 
specialist, to determine whether the 
veteran's sinus condition began to 
manifest during service.  In addition, if 
additional treatment records are received 
regarding the veteran's migraine 
headaches and bilateral hearing loss, the 
veteran should be provided current 
examinations to ascertain the current 
nature and severity of these service-
connected disorders.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand and any 
additional treatment records must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.  

The sinus examiner should provide a 
current diagnosis of the veteran's sinus 
condition and offer an opinion as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's sinus condition began during 
his active service or is etiologically 
related to the veteran's active duty 
service in any way, to include during 
periods of active duty for training while 
in the PRARNG, and (2) the current status 
of the veteran's sinus condition.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The neurological examiner is to assess 
the nature and severity of the veteran's 
migraine headaches in accordance with the 
latest AMIE worksheet for rating 
migraines.  The examiner should also 
provide an opinion as to combined 
duration of prostrating attacks. 

Finally, the audiological examiner should 
assess the nature and severity of the 
veteran's bilateral hearing loss in 
accordance with the latest AMIE worksheet 
for rating hearing loss.  

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

3.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


